Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                                                           December 8, 2020
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    STATE OF WASHINGTON,                                               No. 52594-1-II

                             Respondent,

         v.

    GABRIEL AUGUSTO GARCIA,                                     UNPUBLISHED OPINION

                             Appellant.



        GLASGOW, J.—Gabriel Augusto Garcia appeals his conviction for attempted first degree

rape of a child arising from an undercover operation conducted by the Washington State Patrol

Missing and Exploited Children’s Task Force. Garcia contends the evidence was insufficient to

support the conviction. He also argues that the trial court did not follow CrR 3.2’s presumption of

pretrial release without conditions, the State’s conditional plea offer violated his due process rights,

and the trial court erred by denying his motion to dismiss for outrageous governmental misconduct.

Finally, Garcia claims his sentencing range was incorrect and resentencing is required.

        We hold that sufficient evidence supported Garcia’s attempted first degree rape of a child

conviction. We also hold that Garcia’s pretrial release argument is moot, the conditional plea offer

did not violate Garcia’s due process rights, and, under State v. Glant,1 the trial court properly

denied Garcia’s motion to dismiss for outrageous governmental misconduct. Garcia was properly




1
 State v. Glant, 13 Wn. App. 2d 356, 465 P.3d 382, review denied, __ Wn.2d ___, 474 P.3d 1055
(2020).
No. 52594-1-II


sentenced to the low end of the correct standard range. We affirm Garcia’s conviction and sentence

but remand for the trial court to correct scrivener’s errors in the judgment and sentence.

                                              FACTS

A.     Washington State Patrol Missing and Exploited Children’s Task Force

       The Washington State Patrol Missing and Exploited Children’s Task Force investigates

sex crimes against children. RCW 13.60.110. Task force investigations involving the Internet are

dubbed “Net Nanny” operations. Glant, 13 Wn. App. 2d at 360. In 2016, Sergeant Carlos

Rodriguez managed the task force and oversaw its operations. Id.

       RCW 13.60.110(4) provides, “The chief of the state patrol shall seek public and private

grants and gifts to support the work of the task force.” The task force receives donations from

private citizens and organizations, including from Operation Underground Railroad (O.U.R.).

Glant, 13 Wn. App. 2d at 360. The state patrol issued a press release following each Net Nanny

operation. Id. Some press releases acknowledged O.U.R.’s support. Id. E-mails show that

Rodriguez coordinated financial donations from O.U.R and collected overtime pay while

conducting Net Nanny operations. Id. at 361.

B.     Facts Leading to Garcia’s Conviction

       In September 2016, the task force conducted a Net Nanny operation in Thurston County,

Washington. Id. The task force posted an advertisement on the casual encounters section of

Craigslist stating, “‘Family Playtime!?!?-W4M.’ . . . Mommy/daughter, daddy/daughter,

daddy/son, mommy/son, you get the drift. You know what I’m talking about. Hit me up. We will

chat more about what I have to offer you.” Verbatim Report of Proceedings (VRP) (June 20, 2018)




                                                 2
No. 52594-1-II


at 198-99.2 Garcia responded to the advertisement by e-mail, saying he was “very interested.” VRP

(June 19, 2018) at 93. Undercover Washington State Patrol Detective Kristl Pohl responded by e-

mail, posing as “Hannah,” a mother of young children. VRP (June 19, 2018) at 107. Hannah3 said

she wanted her children to learn about sex from an adult man, like she had from her father. Hannah

gave Garcia her phone number and they switched to texting.

         Garcia asked Hannah about the ages of her children, and she told him that her daughters

were 11 and 6 years old and her son was 13 years old. Garcia asked Hannah to tell him more about

her “sexual education growing up with [her father]” and whether her 11-year-old daughter,

“Anna,” would be “open to the same experience.” Clerk’s Papers (CP) at 176. Garcia said he could

teach Anna “how a[n] old grow[n] man can touch her,” he could teach her how to perform oral

sex, and he wrote, “I can be [the] first man inside her.” CP at 178. Garcia asked Hannah, “Would

you like me [to] take your daughter’s virginity?” CP at 183. Garcia said he could not get Anna

pregnant but offered to wear a condom and bring green apple flavored lubricant.

         Garcia asked Hannah if he could have sex with her, too. Hannah said she would not have

sex with Garcia but they could be “besties.” CP at 182. Garcia wrote back, “That’s not a problem

at least I hope [I] can have sex with Anna.” CP at 182. Garcia told Hannah he wanted to “create a

bond” with Anna so she felt “safe, protected, loved, and not just used.” CP at 214. He wanted

“more than occasional sex.” CP at 212. Garcia talked about finding a house where Hannah and her

children could live together with him and “keep our secret safe.” CP at 180. Garcia told Hannah

he wanted to move forward slowly to ensure Anna enjoyed having sex with him the first time so


2
    “W4M” means “women for men.” VRP (June 20, 2018) at 198.
3
    We use the law enforcement officer’s undercover persona for clarity.

                                                  3
No. 52594-1-II


they could “[repeat] the experience.” CP at 180. Garcia also texted with a person he believed to be

11-year-old Anna, also portrayed by Pohl. Garcia graphically described sex acts he wanted to

perform with her, including oral sex.

          Garcia asked Hannah if they could “meet in a public place first?” CP at 196. Hannah told

him she had “a system” to keep herself safe that required meeting privately at her apartment. CP

at 197. She stated, “[I]f you can[’]t do that [I] understand and [I’]ll move on.” CP at 197. Garcia

agreed to her system, noting, “I’m just nervous [because] I don’t want a set up but let’s do it your

way . . . I hope your way can be safe for me [because it] is my freedom [laugh out loud (lol)].” CP

at 197.

          Garcia recognized that sex with a child was illegal and wrote to Hannah that he was worried

about going to jail as a sex offender. After three days of texting, Garcia still had not made plans to

go to Hannah’s house, so Hannah told him she had contacted another man who might come over

the next night. Hannah questioned whether Garcia was the right man for Anna since all he had

done so far was talk. Garcia made plans to meet Anna the next day.

          On the day of the planned meeting, Garcia texted, “Just to let you know and for the record

I’m not expecting to have sex with Anna. . . . That’s why I’m not going to take any condoms with

me that way I think we all are going to be a little more relax[ed]. What [do] you think?” CP at 220.

Hannah told Garcia that Anna expected to have sex with him. Garcia responded, “If [Anna] want[s]

to lose her virginity I can help her.” CP at 221. Hannah followed up, “[D]on[’]t come here if

you[’re] not ready. [I] don’t want [A]nna disappointed.” CP at 222. Garcia assured Hannah, “I

know what I want. I’m just nervous [because of] the circumstances of our meeting lol.” CP at 223.

He followed up with two additional texts saying he was excited and ready for a sexual encounter


                                                   4
No. 52594-1-II


with Anna. Hannah reminded him to bring the green apple flavored lubricant. Garcia said he would

bring it if he remembered.

       Garcia lived with relatives on Joint Base Lewis-McCord. Shortly before leaving to meet

Hannah and her children, Garcia texted, “This is just for legal [purpose]: anything in this chat can’t

be used [in] court without my express permission. I’m not planning to do anything illegal during

this visit. This is only to meet a future roommate and her family. Nothing else is expected.” CP at

224. Minutes later, Garcia wrote, “Don’t worry that is to protect us [in case] this [is] used in the

wrong hands.” CP at 224.

       Following Hannah’s instructions, Garcia went to a mini-mart and sent a selfie. Hannah then

gave him an address at an apartment complex. Garcia entered the address into his GPS. A state

patrol trooper who was waiting at the apartment complex saw Garcia pull into the complex parking

lot. The trooper stopped Garcia, arrested him, and searched Garcia and the vehicle, finding a bottle

of lubricant and a sex toy. The trooper testified he found both items in Garcia’s pocket.

       Garcia was charged with attempted first degree rape of a child under RCW 9A.44.073 and

RCW 9A.28.020 and communication with a minor for immoral purposes using electronic means

under RCW 9.68A.020 and RCW 9.68A.090(2).

       At a preliminary hearing in 2016, the Thurston County Superior Court set bail at $100,000,

finding Garcia a flight risk because he had only recently moved to Washington a few days before

his arrest and thus did not have substantial ties to the community. The trial court also relied on the

nature and seriousness of the allegations. The trial court later denied a defense motion to reduce

the bail amount to $50,000, finding no change in circumstances.




                                                  5
No. 52594-1-II


       The State offered Garcia a plea deal conditioned on Garcia pleading guilty before defense

counsel interviewed law enforcement. At least some pretrial discovery had been given to Garcia

at the time of the plea offer. Garcia did not take the plea offer, and the trial court granted Garcia’s

motion to continue the trial date so he could conduct an investigation.

C.     Motion to Dismiss

       In March 2018, Garcia filed a pretrial motion to dismiss, arguing that the task force engaged

in outrageous governmental misconduct while carrying out the undercover operation that led to

his arrest. Garcia incorporated a motion to dismiss filed by a defendant in a similar case, Bryan

Glant, who responded to the same Craigslist advertisement and was also charged with attempted

first degree rape of a child.4 Glant, 13 Wn. App. 2d at 369-75.

       Garcia adopted Glant’s arguments alleging that the relationship between O.U.R. and the

task force constituted outrageous governmental misconduct. Garcia also argued that his specific

interactions with the undercover officers constituted outrageous government conduct. Garcia

asserted that he had only wanted a relationship with an adult woman, but Hannah steered the

conversation toward sex with children and coerced him into responding. Garcia claimed he had no

idea who he was really conversing with and he never thought real children were involved.

       The trial court denied the joint motions to dismiss, finding that they involved two main

issues: (1) misconduct in the task force’s acquisition of private funding for the undercover

operation and (2) the nature of the interactions between the undercover officers and the specific

defendants. The trial court applied the five factors for assessing outrageous governmental



4
  Two other defendants who were arrested during the same Net Nanny operation also filed motions
to dismiss. The trial court heard oral argument on all four motions at one hearing.

                                                  6
No. 52594-1-II


misconduct under State v. Lively, 130 Wn.2d 1, 22, 921 P.2d 1035 (1996), and concluded that the

task force did not engage in outrageous governmental misconduct through its relationship with

O.U.R or in its specific interactions with the defendants.

D.     Sentencing

       In June 2018, a jury convicted Garcia of attempted first degree rape of a child under RCW

9A.44.073 and RCW 9A.28.020 (count one) and felony communication with a minor for immoral

purposes under RCW 9.68A.090(2) (count two).

       Under RCW 9.68A.090(2), communication with a minor for unlawful purposes is a felony

if the communication occurred electronically. Garcia communicated with Anna electronically and

was charged and convicted under the felony provision. The State’s presentence investigation,

however, did not include that felony conviction in Garcia’s offender score for count one. The State

later clarified at the sentencing hearing that it was recommending a standard range sentence for

count one based on an offender score that did include Garcia’s felony conviction for count two.5

The parties and the trial court agreed that the conviction for count two would count toward Garcia’s

offender score for count one and the correct minimum range for count one was 90-120 months,

with a maximum of life. The trial court imposed a sentence of 90 months to life for count one.

       Despite the conversation at the sentencing hearing, Garcia’s offender score for count one

was listed as zero and his offender score for count two was listed as “N/A” in his judgment and

sentence. CP at 348. Although the judgment and sentence correctly lists the standard range for

count one as 90-120 months to life and Garcia was properly sentenced to 90 months to life, the


5
  The State explained at the sentencing hearing that its presentence investigation mistakenly
considered Garcia’s conviction for communication with a minor for immoral purposes a gross
misdemeanor under RCW 9.68A.090(1) instead of as a class C felony under RCW 9.68A.090(2).

                                                 7
No. 52594-1-II


judgment and sentence contains scrivener’s errors with regard to Garcia’s offender scores for both

counts.

          Garcia appeals his conviction and sentence for attempted first degree rape of a child.

                                             ANALYSIS

                                  I. SUFFICIENCY OF THE EVIDENCE

          Garcia argues that the evidence was insufficient to convict him of attempted first degree

rape of a child because it did not show that he intended to have sex with Anna the day of his arrest,

and it did not show that he took a substantial step toward committing that crime. We disagree.

A.        Attempted First Degree Rape of a Child and Sufficiency of the Evidence Standard

          Under RCW 9A.44.073(1), a defendant may be convicted of first degree rape of a child if

the State proves that they had sexual intercourse with a child who was younger than 12 years old,

not married to the defendant, and at least 24 months younger than the defendant. Under RCW

9A.28.020(1), a defendant can be convicted of “an attempt to commit a crime if, with intent to

commit a specific crime, [the defendant] does any act which is a substantial step toward the

commission of that crime.” If “the conduct in which a person engages otherwise constitutes an

attempt to commit a crime,” it is no defense that the attempt crime that was charged was “factually

or legally impossible.” RCW 9A.28.020(2).

          The test for determining the sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond a reasonable doubt. State v. Yishmael, 195 Wn.2d 155, 177, 456 P.3d 1172 (2020).

Appellate courts draw all reasonable inferences in favor of the State and assume the truth of the

State’s evidence. State v. Scanlan, 193 Wn.2d 753, 770, 445 P.3d 960 (2019), cert. denied, Scanlan


                                                   8
No. 52594-1-II


v. Washington, _ U.S. _, 140 S. Ct. 834, _ L. Ed. 2d _ (2020). This court cannot review the trier of

fact’s credibility determinations. State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990).

“Direct and circumstantial evidence are equally reliable in determining the sufficiency of the

evidence.” State v. Dillon, 12 Wn. App. 2d 133, 140, 456 P.3d 1199, review denied, 195 Wn.2d

1022 (2020).

B.      Sufficiency of the Evidence to Convict Garcia of Attempted First Degree Rape of a Child

        The to convict instruction provided that the State had to prove that Garcia “attempted to

have sexual intercourse with a minor child.” CP at 294. The to convict instruction required the

State to prove that Garcia took a “substantial step toward the commission of rape of a child in the

first degree” and “[t]hat the act was done with the intent to commit rape of a child in the first

degree.” CP at 294. The act had to occur in Washington and the minor child had to be less than 12

years old, not married to the defendant, and at least 24 months younger then the defendant. Garcia

does not dispute that the evidence was sufficient to prove the age, lack of marriage, or jurisdictional

elements of the offense.

        1.      Intent

        Garcia argues that a jury could not have found intent because his actions did not show

intent to engage in “sexual activity on the day he drove toward the trap house.” Br. of Appellant-

Corrected at 17. Additionally, Garcia claims that his sexually explicit texts and e-mails alone were

insufficient to establish intent.

        “Criminal intent may be inferred from all the facts and circumstances surrounding the

commission of an act.” State v. Brooks, 107 Wn. App. 925, 929, 29 P.3d 45 (2001). Although

“‘conduct that is patently equivocal’” does not support an inference of intent, “‘it may be inferred


                                                  9
No. 52594-1-II


from conduct that plainly indicates such intent as a matter of logical probability.’” Id. (quoting

State v. Bergeron, 105 Wn.2d 1, 20, 711 P.2d 1000 (1985)).

       In other attempted rape of a child cases, evidence that a defendant sent sexually explicit

messages to a child and made plans to have sex or expressed intent to have sex with a child

supported findings of intent. In State v. Wilson, Division One held that the evidence established

intent where the defendant e-mailed with an undercover officer posing as a 13-year-old girl and

arranged to have sex with her. 158 Wn. App. 305, 317-18, 242 P.3d 19 (2010). In State v. Sivins,

Division Three held that the evidence supported intent where the defendant “engaged in sexually

graphic Internet communications with a police intern he believed to be a 13-year-old girl,” told the

girl he would have sex with her if she wanted to, and “enticed her with promises of vodka and

pizza.” 138 Wn. App. 52, 64, 155 P.3d 982 (2007). The court concluded, “These communications

reveal[ed] [Sivins’s] intent to engage in sexual intercourse with a 13-year-old girl.” Id.

       Here, Garcia wrote numerous texts to Hannah and Anna over the course of several days

repeatedly describing his plans to have sex with 11-year-old Anna. We reject Garcia’s reliance on

his occasional hesitation to have sex with Anna and his argument that he did not intend to have

sex with a child on the day he was arrested. Garcia identifies no law restricting the length of time

between the substantial step and expression of intent to commit the specific crime. And on the

same day he was arrested, Garcia texted Hannah saying, “If [Anna] want[s] to lose her virginity[,]

I can help her.” CP at 221. Just before Garcia left to meet Anna, Hannah reiterated that Anna

expected to have sex with him. Garcia wrote, “I know what I want. I’m just nervous [because of]

the circumstances of our meeting lol.” CP at 223. He also said he was excited and ready for a

sexual encounter with Anna. Although Garcia sent a text stating that he was “not planning to do


                                                 10
No. 52594-1-II


anything illegal during this visit,” he immediately clarified that the statement was designed only

to protect them in case the messages ended up in the “wrong hands.” CP at 224. When searching

Garcia upon arrest, the trooper found the lubricant Hannah told him to bring.

       As in Sivins, Garcia sent sexually explicit text messages describing plans to have sex with

a child and then drove to the town where Hannah and Anna lived. As in Wilson, Garcia followed

Hannah’s instructions by driving to the mini-mart and sending a selfie. Although some of Garcia’s

text messages were contradictory and Garcia testified that he never intended to have sex with an

actual child, we cannot reweigh jury determinations about credibility or resolve conflicting

evidence. See Camarillo, 115 Wn.2d at 71. Drawing all inferences in favor of the State, a rational

fact finder could have concluded that the State proved the necessary intent beyond a reasonable

doubt given the content of Garcia’s text messages and his decision to drive to the apartment

complex where he believed the child was located. See Yishmael, 195 Wn.2d at 177.6

       2.      Substantial step

       Garcia argues that he did not take a substantial step because he did not park his car and

walk up to Hannah’s door. Garcia argues the evidence showed mere preparation, which does not

amount to a substantial step.

       A substantial step is an action strongly corroborative of the defendant’s criminal purpose.

State v. Johnson, 173 Wn.2d 895, 899, 270 P.3d 591 (2012). “Mere preparation to commit a crime

is not an attempt.” State v. Wilson, 1 Wn. App. 2d 73, 83, 404 P.3d 76 (2017). “But ‘[a]ny slight



6
  Garcia contrasts his case with State v. Townsend, 147 Wn.2d 666, 680, 57 P.3d 255 (2002), but
Townsend’s holding supports our conclusion. In Townsend, the Washington Supreme Court held
that electronic communications can be sufficient to show intent to have sex with a child, even if
the defendant was unknowingly communicating with law enforcement rather than a real child. Id.

                                               11
No. 52594-1-II


act done in furtherance of a crime constitutes an attempt if it clearly shows the design of the

individual to commit the crime.’” Id. (alteration in original) (quoting State v. Price, 103 Wn. App.

845, 852 14 P.3d 841 (2000)).

       In Wilson, the defendant took a substantial step by driving to the arranged meeting place,

where he “sat in his car and waited in the parking lot for approximately 30 minutes.” 158 Wn.

App. at 317-18. The defendant also brought $300 with him—the exact amount he had promised to

pay for sex with the child—which corroborated his intent to have sex with the child. Id. In Sivins,

the defendant drove five hours to the town where he thought the child was located and rented a

motel room. 138 Wn. App. at 64. Sivins argued that he had not taken a substantial step because

“he told [the fictitious child] that sexual intercourse was contingent upon getting to know each

other,” and “[i]t may have been [his] intent to eventually reach that point in time; but that point . .

. had not arrived” when he was arrested. Id. The court rejected this argument, holding that driving

five hours and renting a motel room “were substantial steps that strongly corroborate[d]” Sivins’s

intent to have sex with a child. Id.

       Here, the text messages Garcia sent before leaving on the day of his arrest reflected an

intent to have sex with Anna that day. Garcia also followed Hannah’s instructions to send a selfie

from the mini-mart, waited for Hannah to send him her address, entered the address into his GPS,

and drove to the apartment complex where Hannah said she lived, bringing the flavored lubricant

she told him to bring and a sex toy. As in Wilson, these “actions . . . strongly corroborated [the

defendant’s] intent to commit the crime.” 158 Wn. App. at 318. Garcia did not need to go to the

door of the apartment because even a “‘slight act done in furtherance of a crime constitutes an




                                                  12
No. 52594-1-II


attempt if it clearly shows the design of the individual to commit the crime.’” Sivins, 138 Wn. App.

at 64 (quoting Price, 103 Wn. App. at 852).7

       Drawing all inferences in favor of the State, we hold that the evidence was sufficient to

support a conviction for attempted first degree rape of a child.

                                       II. PRETRIAL ISSUES

A.     Pretrial Release Under CrR 3.2

       Garcia argues that the trial court abused its discretion when it set bail at $100,000 and

denied his motion to reduce the bail amount. He contends that the trial court erred by failing to

properly apply CrR 3.2(c) to assess whether pretrial release would reasonably ensure Garcia’s

appearance. In addition, Garcia argues that the trial court erred by imposing monetary bail without

considering whether a less restrictive alternative could ensure the safety of the community and

without considering Garcia’s financial resources. Garcia acknowledges that this issue is now moot

but argues that we should consider it anyway because it is a matter of continuing and substantial

public interest. We disagree.

       An issue is moot if the court can no longer provide effective relief. State v. Gentry, 125

Wn.2d 570, 616, 888 P.2d 1105 (1995). Here, we cannot provide effective relief postconviction,

even if bail were set improperly. But we may address a moot issue “if it involves matters of

continuing and substantial public interest.” State v. Hunley, 175 Wn.2d 901, 907, 287 P.3d 584



7
  Garcia also suggests the evidence was insufficient to support a finding that he took a substantial
step because a U.S. Army special agent wrote a report about Garcia’s arrest and decided not to
investigate further. The record does not reflect that this report was ever admitted as evidence at
trial, and the report is not relevant to this court’s determination of whether the evidence was
sufficient to convict Garcia of attempted first degree rape of a child, viewing the evidence in the
light most favorable to the State.

                                                 13
No. 52594-1-II


(2012). “In determining whether a case presents an issue of continuing and substantial public

interest, we consider (1) the public or private nature of the issue, (2) whether guidance for public

officers on the issue is desirable, and (3) the likelihood that the issue will recur.” State v. Ingram,

9 Wn. App. 2d 482, 490, 447 P.3d 192 (2019), review denied, 194 Wn.2d 1024 (2020). We also

assess “‘the likelihood that the issue will escape review because the facts of the controversy are

short-lived.’” State v. Huckins, 5 Wn. App. 2d 457, 463, 426 P.3d 797 (2018) (internal quotation

marks omitted) (quoting Westerman v. Cary, 125 Wn.2d 277, 286-87, 892 P.2d 1067 (1994)).

       Garcia’s CrR 3.2 arguments have all been addressed recently by this court in Huckins, 5

Wn. App. 2d at 467-68, and Ingram, 9 Wn. App. 2d at 493-96. Although the trial court did not

have the benefit of these recent cases at Garcia’s bail hearing in 2016, Garcia’s arguments do not

present matters of continuing and substantial public interest for this court because Huckins and

Ingram have provided recent guidance. We decline to further review Garcia’s CrR 3.2 arguments.

B.     Conditional Plea Offer

       Garcia argues that the State violated his due process rights because the State conditioned

its plea offer on his counsel not interviewing the law enforcement officers. Garcia emphasizes that

the constitutional right to effective assistance of counsel applies at the plea bargaining stage and

requires that counsel be able to investigate the case and advise the client whether or not to plead

guilty. But notably, Garcia does not claim that his own counsel performed deficiently in any way.

We conclude that the State’s conditional plea offer did not deprive Garcia of his right to counsel,

nor did the conditions violate due process.

       “[P]rosecutors have broad discretion whether to charge a crime or enter into plea

bargaining.” State v. Moen, 150 Wn.2d 221, 227, 76 P.3d 721 (2003). “However that discretion is


                                                  14
No. 52594-1-II


not ‘unfettered.’” The State may not exercise discretionary authority “in a manner that constitutes

a violation of due process rights.” Id. But the “theoretical basis for all plea bargaining is that

defendants will agree to waive their constitutional rights.” Id. at 231. So if the State insists on a

condition that requires a defendant to give up a constitutional right, doing so, by itself, does not

violate due process. Id. at 230. In Moen, the State conditioned its plea bargain on the defendant

not compelling disclosure of the identity of a confidential informant, and the Washington Supreme

Court held that the State’s condition did not violate Moen’s due process rights. Id. at 224, 230.

        Here, the State’s plea offer was contingent on defense counsel not interviewing the law

enforcement officers. As in Moen, the State’s plea condition limited Garcia’s ability to investigate

the case, but that, by itself, did not violate due process.

C.      Governmental Misconduct

        Garcia argues that the trial court erred by concluding that the state patrol’s method of

fundraising, the task force’s receipt of private funding and O.U.R.’s involvement in the Net Nanny

operation, did not amount to outrageous governmental misconduct. Garcia also asserts that the trial

court erred by concluding that the undercover officers’ specific interactions with him did not

constitute outrageous governmental misconduct. We disagree.

        In Glant, we recently affirmed the trial court’s denial of a motion to dismiss for outrageous

governmental misconduct based on the same Net Nanny operation. 13 Wn. App. 2d at 369. We

affirmed that the task force’s receipt of private funding was proper and agreed that there was no

direct link between the task force’s receipt of private funding and Glant’s arrest. Id. at 371. We

rejected the argument that only the state patrol chief could solicit funding for the task force. Id. at




                                                   15
No. 52594-1-II


374-75. We also held that the trial court properly applied the Lively factors and found that no

outrageous governmental misconduct occurred. Id. at 372-74.

       1.      Government misconduct standard

       Law enforcement conduct may be “‘so outrageous that due process principles would

absolutely bar the government from invoking judicial processes to obtain a conviction.’” Lively,

130 Wn.2d at 19 (quoting United States v. Russell, 411 U.S. 423, 431-32, 93 S. Ct. 1637, 36 L.

Ed. 2d 366 (1973)). “Government conduct is outrageous and violates due process only when the

conduct is so shocking that it violates fundamental fairness.” Glant, 13 Wn. App. 2d at 370. “Public

policy allows for some deceitful conduct and violation of criminal laws by the police in order to

detect and eliminate criminal activity.” Lively, 130 Wn.2d at 20. Proper law enforcement

objectives—preventing crime and apprehending violators rather than encouraging or participating

in sheer lawlessness—must drive law enforcement conduct, but dismissal for outrageous

governmental misconduct is reserved for egregious circumstances. Id. at 20.

       In determining whether government conduct violated due process, the trial court must

assess the conduct in relation to the totality of the circumstances. See Glant, 13 Wn. App. 2d at

371. Courts consider several factors, including (1) “whether the police conduct instigated a crime

or merely infiltrated ongoing criminal activity;” (2) “whether the defendant’s reluctance to commit

a crime was overcome by pleas of sympathy, promises of excessive profits, or persistent

solicitation;” (3) “whether the government controls the criminal activity or simply allows for the

criminal activity to occur;” (4) “whether the police motive was to prevent crime or protect the

public;” and (5) “whether the government conduct itself amounted to criminal activity or conduct




                                                16
No. 52594-1-II


‘repugnant to a sense of justice.’” Lively, 130 Wn.2d at 22 (quoting People v. Isaacson, 44 N.Y.2d

511, 521, 406 N.Y.S.2d 714, 378 N.E.2d 78 (1978)).

       We review whether the trial court erred in denying a motion to dismiss based on outrageous

government misconduct for an abuse of discretion. State v. Athan, 160 Wn.2d 354, 375-76, 158

P.3d 27 (2007). A trial court abuses its discretion when its decision is manifestly unreasonable or

based on untenable grounds or reasons. Id.

       2.      Acquisition of private funding

       Garcia argues the trial court wrongly concluded that no government misconduct arose from

the task force’s acquisition of private funding. Garcia argues that Rodriguez was not statutorily

authorized to solicit donations and grants for the task force because only the state patrol chief could

do so. Garcia also argues the trial court “erred when it found no ‘direct link’ between [the task

force’s] receipt of funds from [O.U.R.] and the investigation.” Br. of Appellant-Corrected at 28.

       In Glant, we rejected the argument that “Rodriguez violated RCW 13.60.110 because the

delegation of funding duties was improper.” 13 Wn. App. 2d at 374. RCW 13.60.110(4) states,

“The chief of the state patrol shall seek public and private grants and gifts to support the work of

the task force,” and RCW 13.60.110(3) provides, “The chief of the state patrol may employ such

additional personnel as are necessary for the work of the task force.” Accordingly, the state patrol

chief is not the only person who can carry out the duties in the statute and the delegation of

fundraising duties was proper. See id. at 374-75; RCW 13.60.110(3)-(4). We also rejected Glant’s

contention “that [the task force’s] relationship with O.U.R. . . . prevented law enforcement officers

from protecting the public,” noting, “RCW 13.60.110 specifically allows for private funding . . . .

Simply because private supporters help to fund a program does not mean that that program no


                                                  17
No. 52594-1-II


longer aims to protect the public or prevent crime.” Glant, 13 Wn. App. 2d at 374-75. Following

Glant, we affirm the trial court’s conclusion that Rodriguez’s solicitation of private funding and

the relationship between O.U.R. and the task force did not constitute outrageous governmental

misconduct.

       3.      Interactions between Garcia and undercover officers

       Garcia argues that the trial court erred by concluding that law enforcement’s interactions

with Garcia did not constitute outrageous governmental misconduct. Like the defendant in Glant,

Garcia contests each of the trial court’s conclusions about the Lively factors. We reject his

argument.

       Garcia’s arguments about the first and fifth Lively factors, whether the police instigated or

committed crimes, entirely replicated Glant’s arguments about the nature of the Net Nanny

operation generally, the task force’s receipt of private funding, and the relationship between

O.U.R. and the task force. Following Glant, we conclude that the trial court did not err in its

conclusions about the first and fifth Lively factors. Id. at 371-76.

       With    regard    to   the   second   Lively    factor,   whether   law   enforcement    used

“persistent pleas of sympathy, promise of excessive profits, or persistent solicitation” to overcome

any reluctance on Garcia’s part to commit a crime, the trial court concluded that this factor weighed

in the State’s favor. CP at 247. The trial court noted that Garcia had “varying degrees of reluctance

in the messages back and forth with the undercover officer,” but under the “totality of the

circumstances” law enforcement did not induce Garcia to commit a crime by pleas or solicitation.

CP at 247.




                                                  18
No. 52594-1-II


       Garcia argues that Hannah pressured him into meeting at her apartment even though he

preferred to meet somewhere public and he tried to back out, but Hannah pressured him by saying

“he was ‘all talk.’” Br. of Appellant-Corrected at 31. Garcia, however, initiated the conversation

by responding to the Craigslist advertisement, inquired about the ages of Hannah’s children,

expressed his interest in sexual contact with the 11-year-old daughter, volunteered to “be [the] first

man inside [Anna],” and stated on the day he drove to meet Hannah and Anna that he would help

Anna “lose her virginity.” CP at 178, 221. Garcia also did not hesitate to express his interest in sex

with Anna when he texted with her directly. Garcia followed Hannah’s instructions for the

meeting. We hold that the trial court did not err when it concluded that the second Lively factor

weighed in favor of the State.

       The trial court held that the third Lively factor, whether law enforcement controlled the

criminal activity or simply allowed it to occur, was “neutral” because “the record [was] devoid of

information regarding the landscape of Craigslist at the time of the ‘Net Nanny’ operation.” CP at

248. Garcia argues that the Craigslist advertisement “could easily have been read to have meant a

woman who wanted to role play with a male during a casual sexual encounter,” but the undercover

officers controlled the criminal activity by giving the ages of the children to “trigger the child rape

in the first[]degree statute.” Br. of Appellant-Corrected at 32. But it was Garcia who asked Hannah

how many children she had and what their ages were. Garcia said he wanted to have sex with Anna

only after Hannah told him that Anna was 11 years old. Garcia offered no evidence that law

enforcement controlled the criminal conduct. We hold that the trial court did not err by deciding

that the third Lively factor was neutral.




                                                  19
No. 52594-1-II


       The trial court found that the fourth Lively factor, whether law enforcement’s motive was

to prevent crime or protect the public and not simply to create crimes to prosecute, “strongly

favor[ed] the State” because the task force’s motivation was to protect the public. CP at 248. Garcia

argues that the task force’s motive could not have been to protect the public because he “had no

criminal history, and the State presented no evidence that [he] was involved in child pornography

or any crimes against real children.” Br. of Appellant-Corrected at 32. But under Lively, “In

evaluating whether the State’s conduct violated due process, [courts] focus on the State’s behavior

and not the [d]efendant’s predisposition.” 130 Wn.2d at 22. The task force’s purpose is to promote

the safety of missing and exploited children. RCW 13.60.100. Garcia’s predisposition to commit

crimes against children was not relevant to law enforcement’s motive in carrying out the Net

Nanny operations. The trial court properly concluded that the fourth Lively factor favored the State.

       We hold that the trial court did not abuse its discretion by concluding that, under the totality

of the circumstances, no outrageous governmental misconduct occurred.

                                          III. SENTENCING

       Garcia argues that the trial court erred by imposing a sentence of 90 months to life because

he claims the court improperly calculated the sentence range for a person convicted of a criminal

attempt under RCW 9.94A.595. Garcia asks that we remand for resentencing. We disagree and

decline.

       Under RCW 9.94A.595, “For persons convicted of the anticipatory offenses,” including

criminal attempt, “the presumptive sentence is determined by locating the sentencing grid sentence

range defined by the appropriate offender score and the seriousness level of the crime, and

multiplying the range by 75 percent.”


                                                 20
No. 52594-1-II


       Garcia had an offender score of three points for each offense because he was convicted of

attempted first degree rape of a child and felony communication with a minor for immoral purposes

and had no other criminal history. RCW 9.94A.589(1)(a), .525(17). First degree rape of a child

has a seriousness level of XII. RCW 9.94A.515. The standard minimum sentence range for first

degree rape of a child for a person with an offender score of three points would be 120-160 months.

RCW 9.94A.510. Thus under RCW 9.94A.595, the standard minimum sentence range for Garcia’s

attempted first degree rape of a child conviction was 90-120 months. Garcia was properly

sentenced to 90 months to life on count one, the low end of the correct range for attempted first

degree rape of a child. We reject Garcia’s request for resentencing.

       The State concedes the judgment and sentence contains scrivener’s errors improperly

listing Garcia’s offender scores for count one as zero and count two as “N/A.” Br. of Resp’t at 45-

46; CP at 348; Wash. Court of Appeals oral argument, State v. Garcia, No. 52594-1-II (Sept. 4,

2020), at 26 min., 01 sec. through 26 min., 35 sec., audio recording by TVW, Washington State’s

Public Affairs Network, http://www.tvw.org. Instead, the offender scores for both counts should

have been listed as three points.8 See RCW 9.94A.589(1)(a), .525(17). We remand and direct the

trial court to correct the scrivener’s errors so that Garcia’s offender scores for both counts are

properly listed as three points.

                                         CONCLUSION

       We affirm Garcia’s conviction and sentence and remand for the trial court to correct

scrivener’s errors in the offender score section of the judgment and sentence.


8
 Because the sentences ran concurrently and the sentence for count two was less than for count
one, correcting Garcia’s offender score for count two would not change the actual time served.
Neither party seeks resentencing on count two.

                                                21
No. 52594-1-II


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                  Glasgow, J.
 We concur:



 Lee, C.J.




 Maxa, J.




                                             22